Exhibit 10.3

 

 

 

 

Picture 7 [ex-10d3g001.jpg]

AECOM
1999 Avenue of the Stars
26th Floor
Los Angeles, CA 90067
United States

+1 (213) 593-8000 tel
+1 (213) 593-8730 fax

 

November 22, 2019

 

Michael S. Burke

1999 Avenue of the Stars, Suite 2600

Los Angeles, CA 90071

 

Dear Michael:

 

The board of directors (the “Board”) of AECOM (the “Company”) appreciates your
service to the Company since 2005. In connection with the proposed chief
executive officer succession planning and the desire to ensure an orderly
transition, we are proposing the terms relating to your transition as set forth
in this letter (this “Letter”).

 

1.   Succession

 

(a)  In connection with the succession planning process, you will continue to
serve as the Chief Executive Officer of the Company through the earlier of (i)
the date immediately prior to the date of the annual meeting of the Company’s
stockholders in March of 2020, (ii) the date that a successor Chief Executive
Officer is appointed by the Board, and (iii) the date that your employment is
terminated by the Company (such earlier date, the “Succession Date”), and upon
the Succession Date, your employment with the Company will terminate. From the
date hereof through the Succession Date (the “Succession Period”), you will
reasonably cooperate as reasonably requested in connection with the succession
planning in order to ensure a smooth transition.

 

(b)  In reliance upon Section 2(b) of this Letter, this Letter shall serve as
the Company’s acceptance of your resignation as an officer, employee and
director of the Company and as an officer, employee and director of any of its
affiliates, effective on the Succession Date.

 

2.   Compensation

 

(a)  During the Succession Period, you will continue to be eligible to receive
compensation and benefits on the same basis as provided to you prior to the date
hereof in accordance with the terms of the letter agreements between you and the
Company dated as of March 6, 2014 and May 8, 2018 (for the avoidance of doubt,
including continued equity vesting) (collectively, the “Employment Agreement”),
although you will not be granted a fiscal year 2020 annual long-term incentive
award.

 

(b)  Upon the Succession Date, provided only that your employment has not
terminated on or prior to such date due to your voluntary resignation, your
death or permanent disability or termination by the Company for Cause (as
defined in the Employment Agreement) based on actions taken by you during the
Succession Period as determined in good faith in writing by at least
seventy-five percent (75%) of the

 










 

non-employee members of the Company’s Board of Directors at the time of such
termination, for all purposes (including without limitation for purposes of the
Employment Agreement), your termination of employment will be treated as a
termination other than for Cause, and you will be entitled to receive the
payments and benefits that are due to you under the Employment Agreement upon a
termination other than for Cause, as provided in the Separation and Release
Agreement attached hereto as Exhibit A. On the Succession Date, subject to the
foregoing, the Company will sign the Separation and Release Agreement attached
hereto as Exhibit A without amendment and, provided that you have also signed
such Agreement, the Separation and Release Agreement shall be of full force and
effect and irrevocable, unless you choose to revoke such Agreement as
contemplated by Section 12 thereof.

 

 

 

 

 

 

 

[Signature page follows]

 










 

If you agree that this Letter accurately represents our understanding, please
sign and return this letter, which will become a binding agreement on our
receipt.

 

 

 

 

 

 

Very truly yours,

 

 

 

AECOM

 

 

 

 

 

By:

/s/ Steven  A.  Kandarian

 

 

Name:

Steven  A.  Kandarian

 

 

Title:

Lead Independent Director

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

/s/ Michael S. Burke

 

 

 

Michael S. Burke

 

 

 

 










Exhibit A

 

 

 

 

Picture 6 [ex-10d3g001.jpg]

AECOM
1999 Avenue of the Stars
Suite 2600
Los Angeles, CA 90067
www.aecom.com

213.593.8723 tel
213.593.8727 fax

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) is executed and
delivered by Michael S. Burke (“Executive”) to and for the benefit of AECOM, a
Delaware corporation, and any parent, subsidiary or affiliated corporation or
related entity of AECOM (collectively, “AECOM” or the “Company”), and AECOM to
and for the benefit of Executive. Reference is made to that certain letter
agreement between Executive and AECOM dated as of November 22, 2019 to which
this Exhibit A is appended (the “Letter”).

 

1.         STATUS OF EMPLOYMENT

 

Executive and Company have agreed that Executive’s employment with the Company
will cease effective as of the Succession Date as defined in the Letter (the
“Separation Date”).

 

2.         STATUS OF COMPENSATION AND BENEFITS

 

The following payments, benefits and terms apply to Executive as a result of
separation of employment from the Company:

 

a.          Executive will be paid his base salary through the Separation Date.

 

b.         Executive will be paid for any remaining accrued but unused PTO
through the Separation Date.

 

c.         To the extent unpaid as of the Separation Date, Executive will be
paid the annual cash incentive award earned with respect to the Company’s 2019
fiscal year in the amount approved by the Board of Directors of the Company.

 

d.         Executive will be eligible to utilize the Company’s EAP benefits for
90-days after his Separation Date. Group life insurance, short term disability
and personal accident insurance offered through the Company will end on the
Separation Date; however, Executive will have 31 days from the Separation Date
to convert the group life insurance policy to an individual policy.

 

e.         Upon expiration of the trading window in effect at time of his
separation, Executive will be removed from the list of Company insiders subject
to the Company’s periodic trading windows; provided, however, Executive
acknowledges (i) that any securities trades Executive make remain at all times
subject to federal and state securities laws and regulations, including those

 

 

 








 

prohibiting trading while in possession of material nonpublic information
and (ii) that Executive will comply with such laws and regulations.

 

f.          Executive will not be eligible to contribute additional amounts or
receive additional matching contributions in the AECOM 401(k) plan after the
Separation Date. However, monies in his accounts will be available to Executive
under the terms of the plan. Executive can choose to roll over his account
balance to another 401(k) plan or IRA.

 

3.         SEPARATION BENEFITS

 

Consistent with the terms of the letter agreements between Executive and the
Company dated as of March 6, 2014 (the “2014 Letter”) and May 8, 2018 (the “2018
Letter” and collectively with the 2014 Letter, the “Employment Agreement”)
applicable upon a termination of employment by the Company other than for Cause
(as defined in the Employment Agreement), in consideration for signing (without
revoking) this Agreement on a timely basis and subject to his ongoing compliance
with its terms, Executive will receive the following severance payments and
benefits (collectively the “Separation Benefits”):

 

a.         Severance Payment: A lump sum cash severance payment in the total
amount of $[] (the “Severance Payment”) comprised of two times the sum of
Executive’s base salary ($1,500,000) and the average annual cash incentive award
earned by Executive for the three fiscal years prior to the Separation Date.1
The Severance Payment, less applicable taxes, deductions and withholdings, will
be paid to Executive within fifteen days of the Separation Date, but in no event
prior to the end of the Revocation Period (as defined below).

 

b.         Equity Award Treatment: The AECOM equity awards held by the Executive
that are outstanding as of the date hereof (as set forth on Schedule I attached
hereto) will be treated as follows: (i) in the case of restricted stock units
(the “RSU Awards”), will vest in full immediately as of the Separation Date,
(ii) in the case of PEP awards, the service requirement will lapse as of the
Separation Date and the awards will remain outstanding and be eligible to vest
in full subject to the achievement of the applicable performance goals, which
goals will be measured and awards will be earned on the same basis as the PEP
awards held by active executives of the Company, and (iii) in the case of stock
options, will remain exercisable until the first anniversary of the Separation
Date.

 

c.         Pro Rata 2020 Fiscal Year Cash Incentive Award. With respect to the
Company’s 2020 fiscal year, Executive shall receive a cash incentive award in
the amount equal to the target annual bonus ($2,250,000) prorated for the period
of Executive’s continued employment with the Company from October 1, 2019
through the Separation Date, and such amount will be paid to Executive, less
applicable taxes, deductions and withholdings, within fifteen days of the
Separation Date, but in no event prior to the end of the Revocation Period.

--------------------------------------------------------------------------------

1 Annual incentive awards earned for fiscal years 2017, 2018 and 2019.

 





-5-

 




 

d.         Healthcare Benefits. Executive and his eligible dependents will
continue to participate in the Company’s health care plans, including the
Executive Medical Reimbursement Plan, for 24 months following the Separation
Date at the Company’s sole expense. Thereafter, health care benefits will be
provided to Executive and his spouse and eligible dependents consistent with the
2018 Letter.

 

e.         The Separation Benefits will be provided to Executive subject to the
terms and conditions of this Agreement, including but not limited to:

 

i.          Executive will not be eligible to receive any portion of the
Separation Payment unless Executive executes this Agreement within 21 days
following the Separation Date and does not revoke it.

 

ii.         The RSU Awards will be settled in shares of AECOM common stock, and
the net shares from the RSU Awards, less any necessary deductions for income tax
and other required withholdings which will be withheld in shares of AECOM common
stock, will be automatically deposited into Executive’s Merrill Lynch brokerage
account approximately one week after vesting (meaning one week after the
Separation Date), but in no event prior to the end of the Revocation Period.

 

iii.        Executive agrees that the receipt of the Separation Benefits as set
forth in this Agreement is in satisfaction of the obligations under the
Employment Agreement to provide payments and benefits upon and following a
termination of Executive’s employment other than for Cause. Executive further
agrees that Executive is not entitled to any further compensation or benefits,
including any severance, separation payments, bonus, equity, or pay in lieu of
any such compensation or benefit, from the Company or other AECOM-affiliated
companies, except as provided in this Agreement.

 

iv.        The parties hereto acknowledge that it is their understanding that
the Separation Benefits described in clauses (a) (b) and (c) above are not
“deferred compensation” under Section 409A of the Internal Revenue Code, and
therefore the 6-month payment delay applicable to the payment of “deferred
compensation” payable upon a separation from service does not apply.

 

v.         The parties hereto acknowledge that the Separation Benefits
(including but not limited to the Separation Payment) shall be payable to
Executive notwithstanding that Executive’s termination from employment may be
characterized as a “retirement” or similar or other term in press releases or
other public statements.

 





-6-

 




 

4.         NON-SOLICITATION

 

Executive agrees that he shall not at any time during the period commencing upon
his receipt of this Agreement and extending until twelve (12) months following
the Separation Date, directly or indirectly:

 

a.         solicit, attempt to solicit, induce or otherwise cause any existing
or future customer or client of the Company, to terminate, fail to extend or
renew, reduce the funding of, or fail to provide additional funding for, any
contract, proposal or work with the Company; or

 

b.         solicit, attempt to solicit, induce or otherwise cause any existing
or prospective employee of the Company, to terminate or abort his or her
employment with the Company, or hire or attempt to hire any existing or
prospective employee of the Company to be employed or engaged as a consultant or
employee by Executive or for any firm, organization, business, partnership,
corporation, or association with which Executive shall have an association.

 

5.         WAIVER AND RELEASE

 

In exchange for the Separation Benefits, Executive, on behalf of himself, his
heirs, beneficiaries, executors, administrators, representatives, assigns, and
agents hereby fully releases, acquits, and forever discharges the Company, its
past, present, and future predecessors, successors, parent companies, subsidiary
companies, affiliated entities, related entities, operating entities, and its
and their past, present, and future officers, directors, shareholders, members,
investors, partners, employees, agents, attorneys, insurers, reinsurers, and all
of its and their past, present, and future compensation and employee benefits
plans (including trustees, fiduciaries, administrators, and insurers of those
plans) (collectively, the “Released Parties”) from any and all causes of action,
lawsuits, proceedings, complaints, charges, debts, contracts, judgments,
damages, claims, attorney’s fees, costs, expenses, and compensation whatsoever,
of whatever kind or nature, in law, or equity or otherwise, whether known or
unknown, vested or contingent, suspected or unsuspected, that Executive may now
have, has ever had, or hereafter may have relating directly or indirectly to his
employment with the Company, the termination of his employment with the Company,
the benefits or attributes of his employment with the Company, and/or any other
act, omission, event, occurrence, or non-occurrence involving the Company or any
of the Released Parties. Executive also releases all of the Released Parties of
and from any and all claims Executive has or may have that arose prior to the
date Executive signs this Agreement, arising from any violation or alleged
violations of federal, state or local human rights, fair employment practices
and/or other laws by any of the Released Parties for any reason under any legal
theory including, but not limited to, the Age Discrimination in Employment Act
(“ADEA”); the Americans With Disabilities Act of 1990 (“ADA”); the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”); the Dodd-Frank Wall Street Reform
and Consumer Protection Act (“Dodd-Frank”); the Employee Retirement Income
Security Act of 1974 (“ERISA”); the Equal Pay Act (“EPA”); the Fair Labor
Standards Act (“FLSA”); the Fair Credit Reporting Act (“FCRA”); the Family and
Medical Leave Act (“FMLA”); the

 





-7-

 




 

Genetic Information Nondiscrimination Act (“GINA”); the Immigration Reform and
Control Act (“IRCA”); the Lilly Ledbetter Fair Pay Act; the National Labor
Relations Act (“NLRA”); the Labor Management Relations Act (“LMRA”); the
Occupational Safety and Health Act (“OSHA”); the Older Workers Benefit
Protection Act (“OWBPA”); the Rehabilitation Act of 1973; the Sarbanes-Oxley Act
of 2002 (“SOX”); the Uniformed Services Employment and Reemployment Rights Act
of 1994 (“USERRA”); Sections 1981 through 1988 of Title 42 of the United States
Code; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Worker Adjustment and Retraining Notification Act (“WARN”), and/or all other
federal, state, or local laws, statutes ordinances, constitutions rules, orders
or regulations, all as they may be amended. Executive also forever waives,
releases, discharges and gives up all claims, real or perceived and now known or
unknown, for breach of implied or express contract, breach of promise, breach of
the covenant of good faith and fair dealing, wrongful or retaliatory discharge,
discrimination, harassment, promissory estoppel, assault, battery, false
imprisonment, defamation, libel, slander, intentional and negligent infliction
of emotional distress, duress, fraudulent and negligent misrepresentation,
defamation, violation of public policy, negligence, and all other claims or
torts arising under any federal, state or local law, regulation, constitution,
ordinance or judicial decision; and any claim concerning wages, benefits,
severance payments, bonus payments, payments pursuant to any agreement with the
Company, stock, stock options, or stock option agreement. Executive also agrees
to waive any right he has to pursue any claim or grievance through any internal
channel of the Company and/or its affiliates. Executive understands and agrees
that his waivers include both claims that he knows about and those he may not
know about which have arisen on or before the date on which he signs this
Agreement.

 

Executive further agrees to waive all rights under Section 1542 of the Civil
Code of the State of California, up to and including the date he signs this
agreement. Section 1542 provides as follows:

 

“A general release does not extend to claims which a creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

Executive further agrees and represents that he has had an opportunity to
consult with an attorney over the meaning and significance of this Civil Code
§1542 waiver and that he knowingly and voluntarily waives his rights under this
statute.

 

6.         PROMISE NOT TO SUE

 

Executive has not, at any time up to and including the date on which he signs
this Agreement, commenced, and will not in the future commence, to the full
extent permitted by law, any action or proceeding, or file any action, of any
nature arising out of the matters released by paragraph 5 other than as
specifically identified therein, and Executive waives to the full extent
permitted by law, any right to any monetary or equitable relief in any
proceeding that may relate to the matters released by paragraph 5.

 





-8-

 




 

7.         EXCLUSIONS FROM WAIVERS AND RELEASE OF CLAIMS

 

Notwithstanding anything else stated in this Agreement, the Company and
Executive understand and agree that:

 

a.         Nothing in this Agreement is intended to limit or restrict any rights
that Executive may have to enforce the Letter, this Agreement or to interfere
with or affect a waiver of any other right that cannot, by express and
unequivocal terms of law, be limited, waived, or extinguished. This Agreement
also does not apply to any claims that the controlling law clearly states may
not be released by private agreement.

 

b.        This Agreement does not (i) affect Executive’s non-forfeitable rights
to his accrued benefits (within the meaning of Sections 203 and 204 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) under the
Company’s ERISA-covered employee benefits plans or (ii) supersede or replace the
Employment Agreement.

 

c.         This Agreement does not limit Executive’s indemnification rights
under applicable Company agreements, policies or D&O insurance
(“Indemnification”), nor does it in any way restrict Executive’s ability to
enforce, make claims and/or recover for or with respect to Indemnification.

 

c.         This Agreement shall not apply to rights or claims that may arise
after the effective date of this Agreement.

 

d.        This Agreement does not preclude filing a charge with or participating
in an investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”), the U.S. Department of Labor (“DOL”), the National Labor
Relations Board (“NLRB”) or any other federal, state, or local labor board or
agency charged with enforcing employment laws. However, by signing this
Agreement, Executive understands and agrees that he is waiving any right to
recover money or other individual relief based on claims asserted in such a
charge in any proceeding brought by him or on his behalf.

 

e.         This Agreement does not preclude Executive’s ability to report fraud,
waste or abuse to federal officials regarding the Company’s management of public
contracts, or his obligation to cooperate with any government authorities.

 

f.         This Agreement does not limit any statutory rights Executive may have
to bring an action to challenge the terms of this Agreement or contest the
validity of the release contained in this Agreement under the Age Discrimination
in Employment Act (“ADEA”) or the Older Workers Benefits Protection Act
(“OWBPA”).

 

g.        This Agreement does not limit or waive Executive’s right to file an
application for an award for original information submitted pursuant to Section
21F of the Securities Exchange Act of 1934.

 





-9-

 




 

8.         CONFIDENTIALITY

 

Executive acknowledges that during his employment with the Company he acquired
certain confidential, proprietary or otherwise nonpublic information concerning
the Company, which may include, without limitation, intellectual property, trade
secrets, financial data, strategic business or marketing plans, and other
sensitive information concerning the Company, its employees, past or present
directors, executives, officers, agents, or customers (“Confidential
Information”). Executive agrees that he has not, and will not, disclose any
Confidential Information to any person or entity, except as required by law.

 

Notwithstanding any other provision of this Agreement or any other agreement,
Executive understands that if he makes a confidential disclosure of a Company
trade secret to a government official or an attorney for the purpose of
reporting or investigating a suspected violation of law, or in a court filing
under seal, he will not be held liable under this Agreement or any other
agreement, or under any federal or state trade secret law for such a disclosure.
Moreover, nothing in this Agreement or any other agreement shall prevent
Executive from making a confidential disclosure of any other Confidential
Information to a government official, to an attorney as necessary to obtain
legal advice or in a court filing under seal.

 

9.         COOPERATION WITH LEGAL PROCEEDINGS

 

Upon reasonable notice, Executive will provide information and proper assistance
to the Company (including truthful testimony and document preservation and
production) in any litigation or potential litigation in which he is, or may be,
a witness, or as to which he possesses, or may possess, relevant information.
The Company will pay Executive’s reasonable expenses incurred in complying with
this paragraph.

 

10.       ACKNOWLEDGEMENTS

 

a.         Executive acknowledges and represents that the Company has paid all
wages, bonuses, commissions, overtime, expenses, vacation/PTO, and/or other
benefits due to him up to and including the date of this Agreement.

 

b.         Executive represents that he has reported to the Company any and all
work- related injuries or illnesses incurred by him during his employment with
the Company.

 

c.         Executive acknowledges and represents that during his employment and
through the date he signs this Agreement, he has made full and truthful
disclosures to the Company about any misconduct of which he may have been aware
by or on behalf of the Company or any of its employees, officers, directors,
consultants, agents or other third-parties.

 

d.         Executive acknowledges that, if he is an officer of, or served in any
elected or appointed position for the Company or any of its subsidiaries or
affiliates, then his

 





-10-

 




 

signature on this Agreement constitutes his resignation, effective on the
Separation Date, from any and all such offices or positions.

 

11.       NON-DISPARAGEMENT

 

Executive has not, and will not, make any statements or take any actions
detrimental to the interests of the Company, including, without limitation,
negatively comment on, disparage, or call into question the business operations
or conduct of the Company or its past or present clients, members of the
Company’s Board of Directors, executives, officers or employees. The members of
the Company’s Board of Directors and Executive Leadership Team have not, and
will not, make any statements or take any actions detrimental to the interests
of Executive, including, without limitation, negatively comment on, disparage,
or call into question the conduct of Executive.

 

12.       NOTICE AND REVOCATION PERIODS

 

Executive acknowledges that he was advised that he could take up to twenty-one
(21) days from the date this Agreement was given to Executive to review the
Agreement and decide whether he would enter into this Agreement. To the extent
that Executive has elected to enter into this Agreement prior to such time,
Executive has done so voluntarily, and has knowingly waived such twenty-one (21)
day review period.

 

Executive may revoke this Agreement within a period of seven (7) calendar days
after its execution (the “Revocation Period”), by delivery of a notarized
written notice of revocation (the “Revocation Notice”) prior to 5:00 p.m. on the
last day comprising the Revocation Period to Pamla Hoebener, Human Resources,
AECOM, 1999 Avenue of the Stars, Suite 2600, Los Angeles, CA 90067. This
Agreement shall become irrevocable automatically upon the expiration of the
Revocation Period if Executive does not revoke it in the aforesaid manner. In
the event that Executive revokes the Agreement, or if for any other reason it is
held to be unenforceable, all checks, instruments, funds, or other such payments
received by Executive pursuant to the terms of this Agreement shall immediately
be returned to the Company.

 

13.       RETURN OF PROPERTY

 

Executive agrees that he will return to the Company all property, files, and
other Company materials in his possession, with the exception of documents
relating to his compensation and benefits to which Executive is entitled, no
later than the Separation Date. Executive further agrees that he will not retain
any copies or duplicates of any such Company property.

 

14.       REMEDIES FOR BREACH OF CERTAIN COVENANTS

 

Executive agrees that in the event Executive violates the Non-Solicitation, Non-
Disparagement, or Confidentiality sections of this Agreement, the Company may
pursue any remedies available at law or in equity, including but not limited to
injunctive relief, for Executive’s violation of those provisions. Despite any
breach by Executive, his other obligations under this Agreement, including his
waivers and releases, will remain in full

 





-11-

 




 

force and effect. Executive further agrees that it is impossible to measure in
money the damages which will accrue to the Company by reason of a failure by
Executive to perform any of his obligations under paragraphs 4, 8 and/or 11 of
this Agreement. Accordingly, if the Company or any of its affiliates institutes
any action or proceeding to enforce its rights under paragraphs 4, 8 and/or 11,
to the extent permitted by applicable law, Executive hereby waives the claim or
defense that the Company or its affiliates has an adequate remedy at law, and
Executive shall not claim that any such remedy at law exists.

 

Failure by either party to enforce any term or condition of this Agreement at
any time shall not preclude that party from enforcing that provision, or any
other provision, at a later time.

 

15.       DISPUTE RESOLUTION

 

The parties agree that any dispute arising out of or relating to this Agreement
or the formation, breach, termination or validity thereof, will be settled by
binding arbitration by a panel of three arbitrators in accordance with the
commercial arbitration rules of the American Arbitration Association. The
arbitration proceedings will be located in Los Angeles, California. The
arbitrators are not empowered to award damages in excess of compensatory damages
and each party irrevocably waives any damages in excess of compensatory damages.
Judgment upon any arbitration award may be entered into any court having
jurisdiction thereof and the parties consent to the jurisdiction of any court of
competent jurisdiction located in the Central District of California.

 

16.       NATURE OF AGREEMENT

 

Executive has reviewed the terms of this Agreement and acknowledges that he has
entered into this Agreement freely and voluntarily. Executive agrees and
understands that nothing in this Agreement is an admission by the Company of any
liability or unlawful conduct whatsoever. The terms described in the Letter,
this Agreement, as well as the Employment Agreement and the PEP and RSU award
agreements entered into by and between Executive and the Company, constitute the
entire agreement between Executive and the Company with respect to the subject
matter hereof and may not be altered or modified other than in writing signed by
Executive and the Company. No promise, inducement or agreement not expressed
herein has been made to Executive in connection with this Agreement, and this
Agreement supersedes all prior written or oral agreements, arrangements,
communications, commitments or obligations between Executive and the Company
with respect to the subject matter hereof. This Agreement may only be modified
or amended by virtue of a writing signed by both Executive and the Company.

 

This Agreement shall be construed and enforced pursuant to the laws of
California, applicable to contracts to be performed wholly within the state.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction, if such provision cannot be modified to be
enforceable, then such provision

 





-12-

 




 

shall become null and void, leaving the remainder of this Agreement in full
force and effect.

 

Executive also acknowledges that he fully understands his right to discuss this
Agreement with an attorney, that the Company has advised Executive of this
right, that Executive has carefully read and fully understands this entire
Agreement, and that Executive is voluntarily entering into this Agreement.

 

 

 

 

[Signature page follows.]

 





-13-

 




 

Executive has read and understands the terms and conditions set forth in this
Agreement, including but not limited to the waiver and release of claims
contained herein. By signing below, Executive hereby accepts and agrees to this
Agreement.

 

 

 

Michael S. Burke

 

 

 

Date:

 

 

 

 

 

 

 

 

on behalf of AECOM

 

 

 

[DATE]

 

 





-14-

 




 

Schedule I

 

Grant Date

    

Type of Award/

# of Shares/Vesting Date

    

Treatment on Separation Date

(if not previously vested)

December 15, 2016

 

RSUs for 115,304 shares vesting on December 15, 2019

 

Full vesting on Separation Date with shares delivered immediately following
effectiveness of the Separation and Release Agreement, unless Separation Date
occurs following December 15, 2019, in which case vesting will occur on December
15, 2019 with shares delivered as soon as reasonably practicable following the
vesting date

December 15, 2017

 

RSUs for 119,145 shares vesting on December 15, 2020

 

Full vesting on Separation Date with shares delivered immediately following
effectiveness of the Separation and Release Agreement

December 17, 2018

 

RSUs for 160,000 shares vesting on December 17, 2021

 

Full vesting on Separation Date with shares delivered immediately following
effectiveness of the Separation and Release Agreement

December 15, 2016

 

PEPs (FY 2017 – FY 2019)

145, 801 shares earned

 

Shares earned to be delivered as soon as reasonably practicable following the
vesting date on  December 15, 2019

December 15, 2017

 

PEPs (FY 2018 – FY 2020)

178,717 shares at target

 

Eligible to vest based on level of achievement of performance goals at end of
performance period, without proration, with delivery as soon as reasonably
practicable following the vesting date on

December 15, 2020

December 17, 2018

 

PEPs (FY 2019 – FY 2021)

240,000 shares at target

 

Eligible to vest based on level of achievement of performance goals at end of
performance period, without proration, with delivery as soon as reasonably
practicable following the vesting date on

December 17, 2021

March 5, 2014

 

Stock Option to acquire 127,714 shares

$31.62 exercise price Vested

 

Exercisable through first anniversary of the Separation Date

 

-15-

 

